TYSON, Judge.
Raymond Earl Chapman appeals from the denial by the circuit court, without a hearing thereon, of his Petition for Writ of Error Coram Nobis. Chapman avers that he was originally convicted in the Circuit Court of Mobile County, Alabama, on January 10, 1978, for rape and sentenced to 45 years’ imprisonment.
In his Petition for Writ of Error Coram Nobis, Chapman asserts three grounds: one, that he was denied counsel or the opportunity to confer with counsel, prior to giving his written statement to officers pri- or to trial; two, that the State of Alabama knowingly used perjured testimony through the testimony of the victim; and three, that he, Chapman, was not advised of his right to appeal from the conviction in circuit court, nor was he informed of his right to have a transcript of the trial made for the purposes of appeal.
These allegations are matters which require an evidentiary hearing in circuit court, after the appointment of experienced counsel to assist the petitioner. See Ellison v. State, 406 So.2d 439 (Ala.Crim.App.1981); Kennedy v. State, 409 So.2d 1010 (Ala.Crim.App.1982); and Allen v. State, 412 So.2d 1284 (Ala.Crim.App.1982).
Following a hearing on the merits of these allegations, appropriate findings should be made by the trial court.
For the reasons stated, the judgment below is reversed and remanded for a hearing.
REVERSED AND REMANDED.
All the Judges concur.